        Maryann C. Stallone
        Direct Dial: (212) 508-6741
        Fax: (212) 371-1084
        E-mail: Stallone@thsh.com


                                                                                   July 8, 2021

        Honorable Barbara Moses
        United States District Court
        Southern District of New York
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, NY 10007                                                                            7/9/21

                  RE:        NYC Image Int’l, Inc. v. RS USA, Inc. et al.
                             Case Number: 1:19-CV-10355-VSB

        Dear Judge Moses:

                We represent the plaintiff NYC Image International, Inc. (“Plaintiff” or “NYC Image”) in
        the above-referenced action and submit this letter jointly with counsel for Defendants. The parties
        are continuing to engage in settlement negotiations and appear to be close to arriving at a resolution
        of the above-referenced matter. Therefore, we seek an additional adjournment of the settlement
        conference scheduled for July 12, 2021. The parties propose July 27, 28 or 29th at 2:15 p.m. as
        alternate proposed dates for the settlement conference in the event this matter is not resolved by
        the parties.

                  We thank Your Honor for your attention to this matter.


         cc: Steven Ross, Esq. (Steven@rossasmar.com)                       Respectfully submitted,

Application GRANTED to the extent that the settlement
conference now scheduled for July 12, 2021 is ADJOURNED                     Maryann C. Stallone
to August 2, 2021 at 2:15 p.m. The parties' joint settlement
letter is due by July 26, 2021. The parties shall promptly
inform the Court if settlement is reached in advance of
the conference. SO ORDERED.


____________________
Barbara Moses
United States Magistrate Judge
July 9, 2021
